Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles F. Koch Reg. No. 58,669 on March 1, 2022.

The application has been amended as follows: 
Replace claims 1, 15 and 18 as shown below:



a data path; 
a first interface connected to the data path and configured to receive a request from a
processor package to write a data value to a memory address; 
a controller connected to the data path and configured to: 
receive the request to write the data value to the memory address; 
calculate a Hamming code of the data value; and 
transmit the data value and the Hamming code on the data path; 
a queue connected to the data path and configured to: 
receive the data value and the Hamming code on the data path from the controller; 
calculate a first test Hamming code of the data value; 
determine a first number of bit errors associated with the data value based on a comparison of the Hamming code and the first test Hamming code; 
in response to the first number of bit errors being greater than one, transmit an error code; 
in response to the first number of bit errors being equal to one, correct the data value to generate queue output data on the data path; and 
in response to first the number of bit errors being zero, output the data value on the data path as queue output data; 
an external memory interface; and 
an external memory interleave connected to the data path and to the external memory                              interface, the external memory interleave configured to: 

receive the queue output data and the Hamming code; 
calculate a second test Hamming code of the queue output data; 
determine a second number of bit errors associated with the queue output data based on a comparison of the Hamming code and the second test Hamming code; 
in response to the second number of bit errors being greater than one, transmit an error code; 
in response to the second number of bit errors being equal to one, correct the queue output data to generate output data values and transmit the corrected data values and the Hamming code to an external memory device; and 
in response to the second number of bit errors being equal to zero, transmit the queue output data as the output data values and the Hamming code to the external memory device.
15. (Currently Amended) A method comprising: 
receiving, at a controller of a multi-core shared memory controller (MSMC), a request to write a data value to a memory address of an external memory device connected 
to the MSMC; 
calculating, a Hamming code of the data value; 
transmitting the data value and the Hamming code to a queue connected to a data path, 
wherein the queue is configured to: 

calculate a first test Hamming code of the data value; 
determine a first number of bit errors associated with the data value based on a comparison of the Hamming code and the first test Hamming code; 
in response to the first number of bit errors being greater than one, transmit an error code; 
in response to the first number of bit errors being equal to one, correct the data value to generate queue output data on the data path; and 
in response to first the number of bit errors being zero, output the data value on the data path as queue output data; 
receiving, by an external memory interleave connected to the data path and to the 
external memory interface, the queue output data and the Hamming code, the 
external memory interleave configured to: 
separate address spaces assigned to the external memory interface; 
calculate a second test Hamming code of the queue output data, 
determine a second number of bit errors associated with the queue output data 
based on a comparison of the Hamming code and the second test 
Hamming code, 
in response to the second number of bit errors being greater than one, transmit an error code; 
in response to the second number of bit errors being equal to one, correct the 
queue output data to generate output data values and transmit the 

device; and 
in response to the second number of bit errors being equal to zero, transmit the queue 
output data as the output data values and the Hamming code to the external 	memory device.

18. (currently amended) The method of claim 15, further comprising, outputting the Hamming code of the memory address to the external memory interface for writing to the external memory device with the data value and the Hamming code of the data value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111


/CYNTHIA BRITT/Primary Examiner, Art Unit 2111